Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-2, 4-10, 12, 15, 17-20, 23, 27, 29 and 35-36 are all the claims.
2.	 Claims  3, 11, 13-14, 16, 21-22, 24-26, 28, and 30-34 are canceled and Claims 1-2, 4, 5-7, 10, 12, 17-20, 27, 29 and 36 are amended in the Response of 7/19/2021.
3.	Claims 17-19 are amended by Examiner’s Amendment as set forth below.                  
4.	Claims 1-2, 4-10, 12, 15, 17-20, 23, 27, 29 and 35-36 are the claims under examination.

Withdrawal of Objections
Specification
5.	The objection to the disclosure because of informalities is withdrawn. 
Applicants have amended the specification to recite the proper use of trade names or a marks used in commerce. 

Claim Objections
6.	The objection to the Claims 2, 4-6, 10, 24 and 36 because of informalities are withdrawn. 
a) The objection to Claims 4-6 for fail to include punctuation following the recitation “claim 1”, “claim 4”, and “claim 1”, respectively is withdrawn in view of Applicants amendment of the claims to insert a comma. 



c) The objection to Claims 2 and 10, which recite “a target” is withdrawn in view of Applicants amendment to recite “the target.” 

d) The objection to Claim 36, which recites “on an immune cell” is withdrawn in view of Applicants amendment to recite “on the immune cell.” 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 1-30 and 35-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	a) The rejection of Claims 1-30 and 35-36 for the phrase “…linkers comprising a protease cleavage site to coiled-coil forming peptides…” in generic Claim 1 is moot for the canceled claims and withdrawn for the pending claims in view of Applicants amendment to insert commas to distinguish the elements.
b) The rejection of Claim 1 for the relative term "reducing" is withdrawn in view of Applicants explanation on p. 8 of the Response and the insertion into claim 1 for the limitation “relative to the binding affinity of the antibody in naked form”.  


d) The rejection of Claims 1 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is moot for canceled Claim 13 and withdrawn for amended Claim 1 by the limitation providing the description of the linker comprising the protease cleavage site and the coiled-coil forming peptide vis-à-vis its relationship to the its linkage to the light or heavy chain in element (a) and (b) of Claim 1.  
e) The rejection of Claims 14 and 26 for the recitation “MMP#1 and MMP#2” and “MMP2”, respectively, is moot for the canceled claims. 

Claim Rejections - 35 USC § 112, fourth paragraph

8.	The rejection of Claims 11-12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot for canceled Claim 11 and withdrawn for amended Claim 12 reciting the elements for the heavy chain constant region.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
9.	The rejection of Claims 1-26 and 35-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims. 
	Applicants amendment of generic Claim 1 to incorporate the subject matter, inter alia, of canceled Claims 28 and 30 is found to overcome the rejection.
Claim Rejections - 35 USC § 103
10.	The rejection of Claims 1-12, 21-22, 24 and 35-36 under 35 U.S.C. 103 as being unpatentable over Christensen et al. (USPN 9994646) in view of Wang et al (USAN 20160009817) is withdrawn.
	Applicants amendment of generic Claim 1 to incorporate the subject matter, inter alia, of canceled Claims 28 and 30 is found to overcome the rejection.
	
Double Patenting
11.	The provisional rejection of Claims 1-30 and 35-36 on the ground of nonstatutory double patenting as being unpatentable over claims 55 and 70 reading from Claim 1 of copending Application No. 16/203,809 (reference application US 20190185561; allowed on 7/28/2021 but yet to issue) is withdrawn. Claims 55 and 70 have been canceled in the claim set sent to allowance for the reference application.

EXAMINER’S AMENDMENT
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Liebeschuetz on 9/1/2021.
The application has been amended as follows: 
17. (Currently amended) The bivalent antibody of claim 1, wherein the binding is reduced 100-1000 fold relative to that of the antibody in naked form.
18. (Currently amended) The bivalent antibody of claim 1, wherein the binding is reduced 100-500 fold relative to that of the antibody in naked form.
19. (Currently amended) The bivalent antibody of claim 4, wherein cytotoxicity of the conjugate is reduced at least 100-1000 fold relative to that of the antibody in naked form.

REASONS FOR ALLOWANCE
13.	The following is an examiner’s statement of reasons for allowance:
a) Claims 17-19 are amended to correct typographical errors and which amendments do not effect the scope or meaning of the claimed subject matter.
b) The invention provides bivalent antibodies including two light and heavy chain pairs. The N-termini of one or both light and heavy chain pairs are linked via linkers of SEQ ID NO: 31 and 34 comprising a protease cleavage site and coiled-coil forming peptide that associate to form a coiled coil thereby reducing binding affinity of at least one light-heavy chain pair to a target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
14.	Claims 1-2, 4-10, 12, 15, 17-20, 23, 27, 29 and 35-36 are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN A BRISTOL/Primary Examiner, Art Unit 1643